United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2154
                                   ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Dana Enoch Kidd, Jr.,                *
also known as Bryan Clinton Cobb,    *       [UNPUBLISHED]
                                     *
            Appellant.               *
                                ___________

                             Submitted: August 4, 2006
                                Filed: August 10, 2006
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       A jury found Dana Enoch Kidd, Jr. (Kidd) guilty of conspiring to distribute 500
grams or more of cocaine, in violation of 21 U.S.C. § 846, and possessing with intent
to distribute 500 grams or more of cocaine, in violation of 21 U.S.C. § 841(a)(1) and
(b)(1). The district court1 sentenced him to 120 months’ imprisonment and 8 years’
supervised release. On appeal, his counsel has filed a brief under Anders v.



      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
California, 386 U.S. 738 (1967), and moved to withdraw, and Kidd has filed pro se
supplemental briefs.

       Counsel suggests that there are no non-frivolous issues for appeal. After
reviewing the record independently under Penson v. Ohio, 488 U.S. 75 (1988), we
agree. We have given careful consideration to the numerous arguments Kidd presents
in his three pro se supplemental briefs. We conclude the eleven claims which Kidd
properly raised on direct appeal are without merit. Kidd’s claims of ineffective
assistance of counsel should be presented (if at all) in a separate 28 U.S.C. § 2255
motion, thus we deny without prejudice Kidd’s ineffective assistance of counsel claim.
See United States v. Ramirez-Hernandez, 449 F.3d 824, 827 (8th Cir. 2006).

      Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                         -2-